12/20/2022


                                    DA 21-0603
                                                                                    Case Number: DA 21-0603

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2022 MT 245



NORVAL ELECTRIC COOPERATIVE INC.,

          Petitioner, Appellant,
          and Cross-Appellee,

    v.

SHALAINE LAWSON,

          Respondent, Appellee,
          and Cross-Appellant.


APPEAL FROM:      District Court of the Seventeenth Judicial District,
                  In and For the County of Valley, Cause Nos. DV-2020-11 and DV-2020-15
                  Honorable Yvonne Laird, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Maxon R. Davis, Davis, Hatley, Haffeman & Tighe, P.C., Great Falls,
                  Montana

           For Appellee:

                  Thomas (“Todd”) D. Shea, Jr., Shea Law Office, Bozeman, Montana


                                             Submitted on Briefs: September 14, 2022

                                                        Decided: December 20, 2022
Filed:

                    ir,-6‘A•-if
         __________________________________________
                           Clerk




                             2
Justice Jim Rice delivered the Opinion of the Court.

¶1    NorVal Electric Cooperative, Inc. (NorVal) appeals the orders entered by the

Seventeenth Judicial District Court, Valley County, on review of the Human Rights

Commission’s (HRC) Final Agency Decision regarding the sexual discrimination claims

of Shalaine Lawson (Lawson) against NorVal, her former employer. NorVal challenges

the District Court’s affirmance of the HRC’s determination that Lawson was subjected to

sexual harassment and retaliation, and its increase of the HRC’s damage award from

$505,957 to $1,379,338. Lawson cross-appeals the District Court’s determination of the

amount of attorney fees awarded to her. We address the following issues:

      1. Did the District Court err by upholding the HRC’s determination that Lawson
      was subjected to severe and/or pervasive sexual harassment by NorVal, and that
      NorVal retaliated against Lawson?

      2. Did the District Court err by increasing the “front pay” damages awarded by
      HRC?

      3. Did the District Court abuse its discretion in its determination of Lawson’s
      attorney fee award?

¶2    We affirm in part, reverse in part, and remand for entry of an amended judgment.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3    In December 2010, Lawson, a licensed CPA, began employment with NorVal, an

electric cooperative located in Glasgow. Over the next several years, Lawson advanced in

the company, and became NorVal’s office manager and chief financial officer in January

2015. During her tenure, Lawson received satisfactory performance evaluations, and was



                                            3
given wage increases. She maintained a generally positive working relationship with her

immediate supervisor, and NorVal’s general manager, Craig Herbert (Herbert).

¶4     However, in May 2017, Herbert began to engage in interactions of a personal nature

with Lawson. During a work-related car ride together in May 2017, Herbert asked Lawson

why she had begun wearing false eyelashes, stating that “when women go and try to

improve their looks, it’s because they’re looking to have an affair.” Lawson, disturbed by

Herbert’s insinuation, ceased wearing false eyelashes to work. In June 2017, when they

were discussing an upcoming conference with NorVal’s banking institution, Herbert asked

Lawson whether she had ever “fooled around” with a banker connected to the conference.

Disturbed by this comment, Lawson did not attend the conference. Later that month,

Lawson mentioned taking her son to a football camp in Bozeman and having obtained a

massage while there. Later that day, Herbert asked Lawson if her husband gave her

massages, adding, “I just wanted you to know that given the opportunity, I give a really

good massage, and if we’re ever given an opportunity, I would like to get you relaxed.”

Lawson did not respond and left Herbert’s office feeling “degraded, dirty, and really

uncomfortable.”

¶5     Soon thereafter, Lawson was in Herbert’s office discussing NorVal’s upcoming

annual audit and mentioned that her back hurt. Herbert told Lawson to turn around and

cross her arms, closed the office door, and approached Lawson from behind. He embraced

her, lifted her up, and popped her back, smelling her hair in the process. Lawson felt

Herbert’s actions were inappropriate. Several days later, after having not spoken in several

                                             4
days, Lawson was in Herbert’s office to discuss a work-related matter. At the end of the

conversation, Herbert requested a hug that he described as, “just for friends,” and then gave

Lawson a hug.

¶6     In mid-July 2017, while Lawson was using the copy machine, Herbert said to her,

“you are filling your pants out nicely.” Lawson interpreted Herbert’s comments as

expressing his interest in pursuing a sexual relationship with her and, as a result, she threw

away the pants she had worn that day. During that summer, Herbert entered Lawson’s

office when she was there alone and inquired about her sex life, a topic Lawson believed

inappropriate. She wondered to herself why Herbert did not also feel the question was

inappropriate. In August 2017, during a time NorVal was doing power shutoffs, Lawson

entered Herbert’s office, and he asked her, “are there things that turn you off?” Herbert

then used the term “turn off” in a sexual manner several times throughout the day in

Lawson’s presence.

¶7     During NorVal’s September 2017 board meeting, without Lawson present, several

board members joked about the existence of a sexual relationship between Herbert and

Lawson. One board member had previously accused Lawson and Herbert of having an

affair after Lawson’s promotion to office manager. Lawson learned of the accusation

through Herbert and was upset both by the accusation and NorVal’s failure to investigate

these comments or allow her to respond.

¶8     During the first week of October 2017, Lawson, Herbert, and other NorVal

employees were attending a work conference in Great Falls. Herbert and Lawson had

                                              5
previously arranged to have a work-related meeting during the conference. While there,

Herbert requested that Lawson meet him in his hotel room to have their meeting, and had

obtained a spare key for Lawson to access his room. The Hearing Officer found Herbert’s

purpose was to allow Lawson to enter his room separately to avoid raising suspicions, and

to engage in a sexual liaison. Lawson refused and became visibly upset. Herbert texted

Lawson later in the day and asked to have the meeting beside the hotel pool, which they

completed without incident.1 Herbert had not previously taken these kinds of actions

toward other employees—asking about their sex life, if he could give them a massage, if

they had “fooled around” with business acquaintances, or giving them a key to his hotel

room.

¶9      On October 6, back in NorVal’s offices, Lawson felt she needed to tell Herbert that

she either needed to report the hotel-room incident or find another job, in order to stop his

behaviors. Although she suspected Herbert would fire her, she nonetheless informed him

that she had documented the incident. Lawson considered this report as her initial

complaint of sexual harassment because NorVal’s harassment policy, which prohibits



1
  Regarding this incident and several others, NorVal contests the Hearing Officer’s findings
regarding Herbert’s sexual intentions, arguing they were misconstrued. However, as further
explained below, the standard for a court’s review of an agency’s factual findings is narrow and
deferential to the factfinder, who receives evidence from the witnesses in person, and is charged
with determining the credibility and weight of testimony. See § 2-4-704(2), MCA (“[t]he court
may not substitute its judgment for that of the agency as to the weight of the evidence on questions
of fact.”). Findings of fact may be reversed if they are “clearly erroneous in view of the reliable,
probative, and substantial evidence on the whole record.” Section 2-4-704(2)(a)(v), MCA. Upon
our review of the whole record here, we have found no basis to conclude the Hearing Officer’s
findings of fact regarding Herbert’s intentions were clearly erroneous.

                                                 6
discrimination and harassment, requires reports of incidents be made to the individual’s

immediate supervisor, or, if the immediate supervisor is involved in the harassment, to the

general manager. Herbert was Lawson’s alleged harasser, her immediate supervisor, and

the general manager and, because there was no provision in NorVal’s policy for addressing

complaints against the general manager, the Hearing Officer concluded that Lawson’s

actions during this meeting constituted the oral making of a harassment complaint. On

October 9, 2017, Herbert and Lawson again met and, despite Lawson’s request for a Board

member to attend the meeting, no Board member was present. At that meeting, Herbert

informed Lawson that “they needed to work it out or she needed to go,” to which Lawson

requested guidance regarding how to properly report her complaint in writing. Herbert

instructed her to speak only with him. When Lawson questioned the propriety of that

directive, Herbert repeated it. Herbert verbally notified the Board of Lawson’s complaint,

but did not submit anything in writing. Lawson asked Herbert repeatedly how she could

formally submit her complaint. Herbert did not provide such instructions, and the Board

did not meet with Lawson despite her repeated requests for such a meeting.

¶10    On October 10, 2017, Lawson received a letter written by NorVal’s attorney,

Matthew Knierim (Knierim), notifying Lawson that she was being formally reprimanded

by Herbert for creating a toxic work environment, failing to understand the chain of

command, challenging Herbert’s authority, criticizing the Board over tax issues, and

complaining over another employee’s performance. The letter stated that “[t]his is not




                                            7
acceptable and if it occurs again, you will be immediately terminated for cause.”2 Herbert

hand-delivered the letter to Lawson in the office and, in a text, asked Lawson to call him

that evening, at which time Herbert offered Lawson a severance package if she would leave

immediately. Lawson declined the offer, asserted that she had done nothing wrong, and

stated that she just wanted the sexual harassment to end.

¶11    The next day at work, Herbert told Lawson he did not want to sleep with her. He

showed Lawson a picture of a woman on his computer and told her that he and the woman

had spent several months together traveling for work, staying in the same room, laying on

the same bed, and it was not a “big deal.” Over the following weeks, Lawson continued to

inquire of Herbert how to properly report her sexual harassment complaint, with no

response. Lawson attempted to communicate with Knierim, who explained Lawson would

have to report to Herbert.

¶12    Coinciding with Lawson’s harassment complaints, Herbert began treating Lawson

in a way she felt to be degrading or belittling during their conversations about work topics.

He instructed Lawson to notify him whenever she intended to leave the office. He removed

Lawson from her role as minutes-taker for meetings of the Board, without any job-related

justification.

¶13    During the time of Herbert’s behaviors and overtures to her, Lawson began

showering less and stopped wearing nice clothes to the office to “ward [Herbert] off.”


2
 Knierim wrote the reprimand letter at Herbert’s instance, but Knierim had not been advised and
had no knowledge at this time of Lawson’s sexual harassment concerns and complaint.

                                              8
Lawson began suffering a loss of self-worth, and confided in her husband about Herbert’s

behavior and its effect upon her. He began contacting area attorneys for advice about

recourse for sexual harassment. Seeking medical assistance, Lawson consulted Elizabeth

Drydahl, LCPA, LAC, who strongly recommended Lawson’s hospitalization on account

of her severe depression and “plan to harm herself” resulting from “very inappropriate

attention from a coworker.” Lawson’s husband took her to Havre’s emergency room,

where she was diagnosed with “depression and suicidal ideation” and referred to

Dr. Jennifer Durward, APRN, PMHNP-BC, (Durward), a psychiatric nurse practitioner.

Lawson relayed her sexual harassment encounters to Durward who, in turn, issued Lawson

multiple letters forbidding her return to work until the conclusion of the investigation into

the sexual harassment complaint. Durward’s eventual evaluation report noted that Lawson

suffered from a “stress reaction” stemming from “sexual harassment on the job.” Around

this time, Lawson also sought a no-contact order against Herbert from the Glasgow Police

Department, citing Herbert’s apparent anger over her accusations of sexual assault.

¶14    Lawson contacted the Montana Human Rights Bureau (HRB) and scheduled an

appointment for November 2, 2017. Beginning on November 3, 2017, Lawson called out

of work, attributing her absence to the “extreme stress and anxiety caused by your

continued harassment and retaliation and threats.” On November 10, 2017, Lawson

received a letter from Herbert, dated November 6, notifying her that she was banned from

NorVal’s property, that her work email and credit card had been revoked, and that there

would be a meeting to determine her continued employment. Lawson then received a letter

                                             9
from Knierim, dated November 7, stating she would be terminated immediately if she

pursued a no contact order.3 On November 21, 2017, in response to a request from Lawson

to extend her sick leave, Herbert sent a letter to Lawson stating her sick leave would soon

expire, reaffirming that he was her sole means of communication with NorVal, and that

“All of your previous complaints lodged with NorVal have been investigated.”

¶15    Lawson formally filed a discrimination complaint with the HRB on November 24,

2017. Herbert withdrew the severance offer to Lawson. Herbert disputed Lawson’s

request for extended medical leave as insufficient because it was based on the medical

notes of Durward, who Herbert stated was “not a physician.” On January 2, 2018, Lawson

received a payout of all her accrued vacation and sick leave, in accordance with company

policy for employment termination. However, Herbert informed Lawson she was still

listed as an employee, and would continue to be so until NorVal’s attorneys decided

otherwise or Lawson accepted employment elsewhere. Lawson made several efforts to

communicate with Herbert and the Board to obtain the results of the asserted investigation

into her complaints, but received no response. On February 5, 2018, Herbert sent a letter

to Lawson informing her that Norval had filed its Answer with HRB regarding her

complaint. According to NorVal, Lawson had falsely alleged sexual harassment to cover

up “serious deficiencies in [her] job performance,” including a backlog that had developed

in her work. Around this time, Herbert told other NorVal employees that Lawson was


3
  Knierim testified he was yet unaware of Lawson’s sexual harassment complaint when he drafted
this letter.

                                             10
being investigated for possible fraud. No evidence to support such a claim was produced,

and neither of the two accountants hired to fill in for Lawson were asked to investigate

such a claim.

¶16   On February 27, 2018, Lawson amended her HRB complaint to include a claim of

retaliation. In April 2018, NorVal’s counsel asked Lawson to provide a statement from a

“qualified physician” verifying Lawson was unable to perform her duties.        Lawson

conferred with Dr. Chris Laviola, Ph.D., (Laviola), who recommended Lawson remain off

work due to her depression and suicidal ideations related to her sexual harassment

complaint.      Lawson provided this information to NorVal but received no response.

Durward also treated Lawson through 2019. During that time, Durward observed a

significant reduction in Lawson’s well-being and her connection to the Glasgow

community. As of the time of her suspension, Lawson’s annual salary was $84,567, with

benefits valued at $1,184.91, monthly.

¶17   In May 2018, the HRB issued an initial investigative report on Lawson’s complaint

concluding no harassment or retaliation had occurred. Lawson filed an objection with the

Human Rights Commission (HRC), which, after briefing and a hearing, concluded the

HRB’s initial report was erroneously based upon incomplete information or

misapprehension of the law, and remanded the case for a hearing. After extensive

discovery, a contested case hearing was held, and a Hearing Officer Decision (HOD) was

issued in October 2019. The Hearing Officer concluded Lawson had been subjected to

sexual harassment and retaliation and, after detailed wage calculations, awarded her

                                           11
$192,384.89 in back pay, $13,635.51 in interest on lost wages, $50,000 for emotional

distress damages, and attorney fees. Finding reinstatement was not feasible under the

factors to be considered, the Hearing Officer found Lawson was entitled to front pay.

Citing Duke v. Uniroyal, Inc., 928 F.2d 1413, 1424 (4th Cir. 1991), for the principle that,

“[b]ecause of the potential for windfall, [front pay’s] use must be tempered,” the Hearing

Officer noted that the Department “has historically followed the guidance of the [Montana]

Wrongful Discharge from Employment Act, which allows for recovery of lost wages for a

maximum of four years from the date of discharge.” Thus, the Hearing Officer awarded

$415,786.06, reasoning:

       Lawson worked for NorVal for seven years prior to her going on medical
       leave. Awarding four years of front pay [is] not unreasonable given the years
       of service and the slim probability of Lawson finding work that offered the
       same or similar wages and benefits she was enjoying at NorVal when she
       went on her medical leave of absence. Further, such an award would not be
       unduly speculative or not supported by the record. Such an award would not
       result in [] Lawson enjoying an unjust windfall.

¶18    Both parties appealed to the HRC. NorVal challenged the Hearing Officer’s finding

of discrimination, and Lawson argued the Hearing Officer erred by citing the WDEA,

because that Act is not applicable to claims under the Human Rights Act. The HRC

affirmed the finding of discrimination, and reasoned as follows regarding Lawson’s

challenge to the calculation of front pay:

       The WDEA is not controlling of damages awards under the MHRA;
       however, the Hearing Officer specifically stated that “OAH has historically
       followed the guidance of the Wrongful Discharge from Employment Act,”
       HOD, pp. 50-51 (emphasis added). The Commission concludes that neither
       the Hearing Officer’s use of the WDEA as guidance for calculation of

                                             12
        Lawson’s front pay damages award nor the amount of the award were clearly
        erroneous.

(Emphasis added.)      The HRC’s Final Agency Decision slightly altered the Hearing

Officer’s damage calculations, resulting in a small increase in the overall award:

$189,094.30 in backpay, $13,402.30 in interest on lost wages, $50,000 in emotional

distress damages, and $505,957.92 in front pay, for a total of $758,454.52, plus attorney

fees.

¶19     Both parties petitioned for judicial review of the Final Agency Decision. The

District Court upheld the Agency’s finding of discrimination but concluded the Agency’s

use of a four-year cap for front pay damages was arbitrary and capricious, reasoning that

while the Agency had “concluded that capping damages at four years ‘would not result in

[an] unjust windfall,’ it did not find that applying the four-year damage cap was necessary

to avoid an unjust windfall.” Utilizing Lawson’s expert witness’s calculation of damages,

which it described as “a conservative calculation,” the District Court increased Lawson’s

front-pay damage award from $505,957.92 to $1,379,338, for total damages of

$1,631,834.60, plus attorney fees.

¶20     Regarding calculation of attorney fees, the District Court issued an Order on Motion

for Fees and Costs (Fees Order), in which the District Court conducted a “lodestar” analysis

and awarded Lawson $519,837 in attorney fees, and $48,258.88 in costs. The District

Court declined to apply a multiplier to its award of fees to Lawson, reasoning that it has

already considered the contingency risk undertaken by Lawson’s attorney within its


                                             13
lodestar analysis, and that the circumstances of Lawson’s attorney’s representation did not

necessitate application of a fee multiplier.

¶21    NorVal appeals. Lawson cross-appeals the District Court’s attorney fee calculation.

                               STANDARDS OF REVIEW

¶22    When reviewing a district court’s affirmation or reversal of an agency decision, we

apply the same standard of review as the district court. Arlington v. Miller’s Trucking,

Inc., 2012 MT 89, ¶ 17, 364 Mont. 534, 277 P.3d 1198. District courts are bound by the

Montana Administrative Procedure Act (MAPA) when reviewing agency decisions.

Section 2-4-704, MCA; Mont. State University-Northern v. Bachmeier, 2021 MT 26, ¶ 24,

403 Mont. 126, 480 P.3d 233 (hereinafter MSU-N.). Under MAPA, a court may not

“substitute its judgment for that of the agency” on questions of fact; it may, however,

reverse of modify administrative findings if substantial rights of the appellant have been

prejudiced because the administrative findings are: i) in violation of constitutional of

statutory provisions, ii) in excess of statutory authority, iii) made upon unlawful procedure,

iv) affected by other error of law, v) clearly erroneous in view of the whole record, or

vi) arbitrary or capricious or an abuse of discretion. Section 2-4-704(2)(a), MCA. As such,

courts are limited to “review[ing] the entire record to determine whether the agency’s

findings of fact are clearly erroneous and whether its determinations of law are correct.”

MSU-N., ¶ 25. A hearing officer’s findings, especially regarding witness credibility, are

entitled to “great deference.” MSU-N., ¶ 25 (quoting KB Enters., LLC v. Mont. Human

Rights Comm’n., 2019 MT 131, ¶ 9, 396 Mont. 134, 443 P.3d 498).

                                               14
                                         DISCUSSION

¶23    1. Did the District Court err by upholding the HRC’s determination that Lawson
       was subjected to severe and/or pervasive sexual harassment by NorVal, and that
       NorVal retaliated against Lawson?

¶24    NorVal argues the incidents between Herbert and Lawson, and NorVal’s responses

to those incidents, do not rise to the level of “severe and/or pervasive” harassment

necessary to constitute sexual discrimination as defined in the Montana Human Rights Act

(MHRA or Act). NorVal contends the context of Herbert’s actions was not adequately

considered, and therefore the District Court erred by affirming the Hearing Officer’s

determination that Lawson was subjected to sexual discrimination. NorVal also contends

Lawson was not retaliated against, because she was not subjected to any of the adverse

employment conditions provided in A.R.M. 24.9.603(2), and, alternatively, even if she was

subjected to adverse impacts, they were the consequence of Lawson’s own work-related

deficiencies, not her sexual harassment claims.

¶25    Lawson, emphasizing the review standards to be applied, argues the District Court

properly deferred to the Hearing Officer’s factual findings, and points to the totality of the

circumstances as proving she was subjected to a hostile work environment. Regarding

retaliation, Lawson argues the District Court correctly upheld the Agency’s determination

because, even though some of NorVal’s actions were not found to be retaliatory,4 there


4
   The Hearing Officer found that several of NorVal’s actions, such as its “conduct before the
Human Rights Commission,” “failure to file Lawson’s workers’ compensation claims according
to [Lawson’s] specifications,” and “Herbert’s email telling [Lawson] that she would be terminated
if she were to work for another employer,” while “clearly petty and malicious,” did not “constitute
adverse employment actions.”
                                               15
were nonetheless other actions, such as Herbert’s October 10th reprimand letter, which

clearly constituted retaliation. Lawson also argues that proving retaliation is a lesser

burden than proving discrimination, and does not require proof of a harassment claim as a

prerequisite.

A. Discrimination

¶26      Employers are prohibited from discriminating against an employee on the basis of

sex in regard to employment conditions or compensation. Section 49-2-303(1), MCA; 42

U.S.C.     §    2000e-2.    Sexual   discrimination    encompasses     sexual   harassment.

Stringer-Altmaier v. Haffner, 2006 MT 129, ¶ 18, 332 Mont. 293, 138 P.3d 419. Sexual

harassment is defined to include both quid pro quo harassment, in which employment

benefits are conditioned on sexual favors, and hostile work environment harassment.

MSU-N., ¶ 28 (citing Beaver v. Mont. Dep’t. of Natural Res. & Conservation, 2003 MT

287, ¶ 29, 318 Mont. 35, 78 P.3d 857). A work environment is hostile if the employee is

subjected to unwelcome verbal or physical conduct of a sexual nature that is “sufficiently

severe or pervasive to alter the condition of her employment and create an abusive working

environment.” Stringer-Altmaier, ¶ 22 (citing Meritor Savings Bank, FSB v. Vinson, 477

U.S. 57, 64-65, 106 S. Ct. 2399, 2404-05 (1986)).5 The severity and pervasiveness of the

harassment is sufficient if it is both “objectively and subjectively offensive”; meaning that

“a reasonable person would find [the workplace] hostile and abusive, and [the victim] in


5
 Because the MHRA was closely modeled after Title VII, “reference to federal case law is both
appropriate and helpful.” Stringer-Altmaier, ¶ 17.

                                             16
fact perceived [it] as hostile and abusive.” Beaver, ¶ 31; Campbell v. Garden City

Plumbing & Heating, Inc., 2004 MT 231, ¶ 19, 322 Mont. 434, 97 P.3d 546.

¶27    “[T]he correct legal standard to be applied to determine whether an environment is

‘hostile’ or ‘abusive’ is to view the totality of the circumstances,” Beaver, ¶ 42, which may

include: the frequency and severity of the misconduct, the extent to which it unreasonably

interfered with the victim’s work performance, whether the misconduct was physically

threatening or humiliating versus merely offensive, whether the misconduct occurred

within the victim’s typical workspace, the availability of appropriate reporting

mechanisms, the extent of the employer’s investigation into the misconduct, the adequacy

of the employer’s remedial measures, whether the victim was required to continue

interacting with the harasser, and whether the employer protected the victim and

disciplined the harasser or instead retaliated against the victim. Beaver, ¶¶ 31, 37-38, 48-49

(citing Faragher v. City of Boca Raton, 524 U.S. 775, 787, 118 S. Ct. 2275, 2283 (1998));

Benjamin v. Anderson, 2005 MT 123, ¶¶ 52-54, 327 Mont. 173, 112 P.3d 1039; Stringer-

Altmaier, ¶¶ 27-29.     The victim’s psychological well-being is also a factor in the

consideration of the workplace’s offensiveness. Beaver, ¶ 42 (citing Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 114 S. Ct. 367 (1993)).

¶28    Here, the Hearing Officer’s findings are supported by substantial evidence that

Herbert subjected Lawson to unwelcome verbal and/or physical conduct of a sexual nature

in her work environment. We thus consider whether the conduct was sufficiently severe

or pervasive to alter the condition of Lawson’s employment and create an abusive working

                                             17
environment, both subjectively from the victim’s perception, and objectively from the

perspective of a reasonable person. Beaver, ¶ 31.

¶29    Lawson took offense to Herbert’s actions, reported them as best she could, and yet,

NorVal took no positive steps to address or remedy the situation. Subjectively, Lawson

clearly perceived Herbert’s misconduct as offensive. She became visibly upset on several

occasions. She resisted Herbert’s suggestions at the time they occurred and, to “ward off”

additional actions by Herbert, changed how she presented herself at work by her dress and

hygiene practice. She ultimately confronted Herbert. Lawson was affected sufficiently by

Herbert’s ongoing behaviors, and eventually, NorVal’s lack of response, that she consulted

medical professionals who diagnosed her with depression and suicidal ideation related to

the ongoing stresses of her work environment. NorVal does not dispute that Lawson

subjectively perceived NorVal’s workplace as hostile and abusive.

¶30    Objectively, in consideration of the totality of the circumstances, including

insinuations the employee wanted to commence a sexual affair by wearing false eyelashes,

offers to give a massage, sniffing of hair, attempting to hug or make physical contact,

making inquiry about the employee’s sex life and comments about “turn offs,” comments

about filling out pants, and set-ups to visit a hotel room while away on a work trip, we have

little difficulty in affirming the Hearing Officer’s conclusion that a reasonable person

subjected to such actions would find NorVal’s workplace to be hostile and abusive.

Herbert’s behavior does not constitute “mere intersexual flirtation,” as NorVal describes

it.

                                             18
¶31    The hostility of Lawson’s workplace was underscored by NorVal’s response to her

attempted complaints.     See Beaver, ¶ 38 (the totality of the circumstances includes

consideration of “remedial measures by the employer or institution.”). Norval failed to

provide a known process for an employee to make a complaint, particularly in the event

the general manager was the alleged harasser, and instead was oppositional to Lawson’s

concerns, leaving her allegations in Herbert’s hands and control. In Benjamin, despite the

discrimination claim stemming from a single assault outside of work, the Court concluded

the totality of the circumstances demonstrated a hostile or abusive work environment where

the employer had failed to respond to the employee’s complaint. The Court stated, quoting

the District Court:

       the culpable acts of continuing discrimination in the workplace primarily
       took the form of the employer’s failure to seriously and adequately
       investigate and discipline [the offender] following the assault and the
       employer’s subsequent failure to protect [the victim] on the job. . . . [which]
       continued to let [the offender] supervise [the victim] on the job and began
       collecting and even creating evidence against [the victim] in an attempt to
       justify firing [the victim] for poor work habits.

Benjamin, ¶ 54. The Benjamin Court distinguished Beaver, wherein the victim’s workplace

was found to be non-hostile largely because the employer acted effectively to protect the

victim and eliminate the possibility of future contact between the offender and the victim.

Beaver, ¶¶ 49-50. While it may not be possible in a small office to completely eliminate

contact between a complaining employee and the alleged harasser, here NorVal failed to

both shield Lawson from Herbert’s continuing contact and behaviors as she attempted to




                                             19
navigate the complaint process, and to authorize a third party to investigate her complaints

against him.

¶32    Considering the totality of the circumstances here, we conclude the District Court

did not err in affirming the Hearing Officer’s determination that Lawson was exposed to a

hostile and abusive work environment at NorVal, and was subjected to sexual harassment.

B. Retaliation

¶33    The MHRA and Title VII prohibit employer retaliation against an employee

engaging in a protected activity. Section 49-2-301, MCA; 42 U.S.C. § 2000e-3(a). A

plaintiff must establish a prima facie case of retaliation by showing: 1) “that she engaged

in a protected activity”; 2) “that she was thereafter subjected to adverse employment action

by her employer”; and 3) “that there was a causal link between” the protected activity and

the employer’s action. Beaver, ¶ 71 (emphasis added); see also Rolison v. Bozeman

Deaconess Health Servs., 2005 MT 95, ¶ 17, 326 Mont. 491, 111 P.3d 202; A.R.M.

24.9.603(1) (“A significant adverse act against a person because the person has engaged in

protected activity . . . is illegal retaliation.”). A plaintiff must prove her claim by a

preponderance of the evidence though direct or circumstantial evidence. Desert Palace,

Inc. v. Costa, 539 U.S. 90, 99-100, 123 S. Ct. 2148 (2003); MSU-N., ¶ 61. “Once the

employee meets that initial burden, the employer must articulate non-discriminatory

reasons for the adverse action; the burden then ‘shifts back to the employee to demonstrate

the articulated reasons are a pretext for retaliation.’” MSU-N., ¶ 53 (citing Bollinger v.

Billings Clinic, 2019 MT 42, ¶ 29, 394 Mont. 338, 434 P.3d 885).

                                            20
¶34     The first element, engaging in a “protected activity,” as defined by the

Administrative Rules of Montana, “means the exercise of rights under the [MHRA] or

[Title VII] and may include . . . (b) opposing any act or practice made unlawful by the act

or code; [or] (c) filing a charge, testifying, assisting or participating in any manner in an

investigation, proceeding or hearing to enforce any provision of the act or code.” A.R.M.

24.9.603(1); see also § 49-2-301, MCA (unlawful discrimination includes retaliating

“against an individual because the individual has opposed any practices forbidden under

this chapter or because the individual has filed a complaint, testified, assisted, or

participated in any manner in an investigation or proceeding under this chapter.”); MSU-N.,

¶ 52.

¶35     Secondly, an “adverse employment action” encompasses an employer action that is

“materially adverse” to the employee. Burlington Northern & Santa Fe Ry. v. White, 548

U.S. 53, 57, 68, 126 S. Ct. 2405, 2409, 2415 (2006) (BNSF). “We speak of material

adversity because we believe it is important to separate significant from trivial harms.”

BSNF, 548 U.S. at 68, 126 S. Ct. at 2415 (emphasis in original). A “significant adverse

act” must “adversely affect [the] employment in a[] material way.” Borges v. Missoula

Cty. Sheriff's Office, 2018 MT 14, ¶ 27, 390 Mont. 161, 415 P.3d 976 (internal quotation

omitted). A.R.M. 24.9.603(2) provides: “[s]ignificant adverse acts are those that would

dissuade a reasonable person from engaging in a protected activity,” which may include

“discharge, demotion, denial of promotion, denial of other benefits or other material

adverse employment action.” (emphasis added); see also BNSF, 548 U.S. at 68, 126 S. Ct.

                                             21
at 2415 (“a plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, ‘which in this context means it well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.’”

(internal quotation and citations omitted)). “Normally petty slights, minor annoyances,

and simple lack of good manners will not create such a deterrence.” BNSF, 548 U.S. at 68,

126 S. Ct. at 2415. However, “the significance of any given act of retaliation will often

depend upon the particular circumstances. Context matters.” BNSF, 548 U.S. at 69, 126

S. Ct. at 2415. The real impact of an employer’s actions, therefore, “often depends on a

constellation of surrounding circumstances, expectations, and relationships. . . .” BNSF,

548 U.S. at 69, 126 S. Ct. at 2415 (quoting Oncale v. Sundowner Offshore Services, Inc.,

523 U.S. 75, 81-82, 118 S. Ct. 998, 1003 (1998)). A reprimand alone can be “sufficient to

support a retaliation claim,” depending on the particular circumstances. MSU-N., ¶ 62.

¶36   Third, regarding a causal link between the protected activity and the employer’s

material action, “[w]hether an adverse employment action is intended to be retaliatory is a

question of fact that must be decided in the light of the timing and the surrounding

circumstances.” Coszalter v. City of Salem, 320 F.3d 968, 978 (9th Cir. 2002); see also

Howard v. City of Coos Bay, 871 F.3d 1032, 1046 (9th Cir. 2017). However, the sequence

and timing of the protected activity and the employer’s material action can give rise to a

disputable presumption that there is a causal link between them:

      When a respondent or agent of a respondent has actual or constructive
      knowledge that proceedings are or have been pending with the department,
      with the commission or in court to enforce a provision of the act or code,
      significant adverse action taken by respondent or the agent of respondent
                                            22
       against a charging party or complainant while the proceedings were pending
       or within six months following the final resolution of the proceedings will
       create a disputable presumption that the adverse action was in retaliation for
       protected activity.

A.R.M. 24.9.603(3). Under federal law, “[c]ausation sufficient to establish the third

element of the prima facie case may be inferred from circumstantial evidence, such as the

employer’s knowledge that the plaintiff engaged in protected activities and the proximity

in time between the protected action and the allegedly retaliatory employment decision.”

Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987); see also Ollier v. Sweetwater

Union High Sch. Dist., 768 F.3d 843, 869 (9th Cir. 2014).

¶37    NorVal contests the Hearing Officer’s determination that Lawson was subjected to

retaliation by arguing that none of the “constellation” of occurrences presented by Lawson

fell within the explicit adverse employment actions listed in A.R.M. 24.9.603(2), and, even

if they came within the general language of the Rule, they did not constitute material

adverse actions. First, Lawson was clearly engaged in protected activity, which NorVal

does not contest. On October 6, 2017, Lawson verbally complained about the hotel

incident when she, in keeping with NorVal’s reporting policy, met with Herbert about the

incident and informed him she was documenting his actions. On October 9, Lawson again

met with Herbert and requested direction on how to properly register her complaints.

Thereafter, her repeated requests about the processing of her complaint and the status of

any investigation were clearly efforts “supporting a charge of discrimination.” BNSF, 548

U.S. at 68, 126 S. Ct. at 2415. These actions culminated in Lawson’s filing of a complaint

with the HRB in November of 2017. All of these were “protected activities.”
                                            23
¶38   NorVal, through Herbert, took adverse actions against Lawson’s employment

almost immediately after she made her initial complaint. On October 10, 2017, following

Lawson’s conferences with Herbert on October 6 and 9 about the hotel incident, she

received a letter from NorVal’s counsel, instigated by Herbert, notifying her that Herbert

had reprimanded her for employee behavior, and threatening “immediate[]” termination of

her employment if she did not reform her behavior. The letter made no mention of her

complaint against Herbert, but accused her of creating a toxic work environment and

challenging Herbert’s authority. Lawson testified that Herbert then began treating her in a

degrading and belittling manner. This behavior does not constitute a material adverse

action by itself, but it is part of the “surrounding circumstances, expectations, and

relationships,” BNSF, 548 U.S. at 69, 126 S. Ct. at 2415, that provide context for what

Lawson experienced in her employment. More concretely, Herbert required that Lawson

notify him whenever she left the office and removed her from her role as the minute-taker

for Board meetings, essentially a duty reassignment. He later banned her from the premises

when Lawson began taking sick leave. The Hearing Officer concluded that these actions,

which were conveyed to other employees and the Board, along with Herbert’s other

statements about Lawson, communicated to the organization his lack of confidence in her,

and materially adversely impacted her employment with NorVal.

¶39   Herbert obstructed Lawson from pursuing a complaint against him and essentially

blocked her from seeking the recourse that should have been available to her under

NorVal’s employment policy, a clear attempt to “dissuade a reasonable person from

                                            24
engaging in a protected activity.” A.R.M. 24.9.603(2). The Hearing Officer found that

“Herbert’s obstruction basically made it impossible for Lawson to be able to continue in

her employment with NorVal, thereby having a material and adverse impact” on her

employment there. After Lawson filed a complaint with the HRB, Herbert withdrew the

outstanding severance offer for Lawson and disputed the validity of her medical diagnosis.

¶40    NorVal’s actions, through Herbert, commenced within a period of days after

Lawson engaged in protected activity, starting with the reprimand letter. NorVal has not

proffered any legitimate reason for its behavior—it made no effort to investigate Lawson’s

alleged work deficiencies, nor did it dispel the temporal connection between its actions and

Lawson’s protected activity. Consequently, a presumption of retaliatory intent arose as a

matter of law. A.R.M. 24.9.603(3).

¶41    While not all the actions taken against Lawson constituted material adverse actions,

collectively there can be no doubt. Further, there was likewise substantial evidence to

support the Hearing Officer’s determination that NorVal took the adverse actions in

retaliation for Lawson engaging in protected activities, and not for a non-discriminatory

purpose such as those offered by NorVal that were merely pretext for the retaliation. We

conclude the District Court did not err in affirming the Final Agency Decision that Lawson

was subject to retaliation.

¶42    2. Did the District Court err by increasing the “front pay” damages awarded by
       the HRC?

¶43    NorVal contends the District Court’s increase of Lawson’s front-pay damage award

from $505,957.92 to $1,379,338, was error. It argues the District Court misconstrued the
                                            25
HRC’s reasoning for calculating the award and thereby improperly concluded that the

HRC’s reference to the WDEA’s four-year damage cap was arbitrary and capricious.

¶44    The District Court reasoned that, despite the Hearing Officer’s and HRC’s

recognition that the WDEA was not controlling authority, neither had pointed to findings

or conclusions that supported application of the WDEA. The District Court further

reasoned that capping the front-pay award was contrary to the Hearing Officer’s findings

that it would be impossible for Lawson to return to work for NorVal and that it was unlikely

Lawson would be able to find substantially similar work, despite acknowledging that the

purpose of these findings was, in part, to justify an award of front-pay damages. While

noting the Hearing Officer had concluded a four-year front-pay award “would not result in

an unjust windfall,” the District Court nonetheless faulted the Hearing Officer for failing

to find a four-year limitation “was necessary to avoid an unjust windfall.”

¶45    Damages are a factual determination for which a court may not substitute its

judgment for the agency’s, and may reverse on only narrow grounds, including that the

agency’s decision is arbitrary and capricious, which the District Court determined here.

Section 2-4-704(2)(a), MCA; MSU-N., ¶ 25. First, it is clear that neither the Hearing

Officer nor the HRC applied the WDEA as binding authority. The HRC acknowledged

that “[t]he WDEA is not controlling of damage awards under the MHRA,” and explained

the Hearing Officer had used the WDEA only for guidance. More significantly, the District

Court’s reasoning that the agency’s reference to the WDEA for a four-year award was not

supported by the findings, and was thus arbitrary and capricious, overlooks that the HRC

                                            26
alternatively determined, based upon its review of the record, that the Hearing Officer’s

four-year award was not clearly erroneous, but rather a correct determination of front pay

damages in the case. The Hearing Officer premised the four-year front pay award on

Lawson’s seven years of employment service, her likely future difficulties with finding

similar work, and that this amount would not be unduly speculative, unsupported by the

record, or result in an unjust windfall. The WDEA was no more than a reference point for

an award that was otherwise justified by the record. Whether or not the record may also

support a higher award, as Lawson advocates, is not the standard. See Mont. Wildlife Fed’n

v. Mont. Bd. of Oil & Gas Cons., 2012 MT 128, ¶ 25, 365 Mont. 232, 280 P.3d 877 (“A

review under the arbitrary and capricious standard ‘does not permit a reversal merely

because the record contains inconsistent evidence or evidence which might support a

different result.   Rather, the decision being challenged must appear to be random,

unreasonable or seemingly unmotivated based on the existing record.’”) (citation omitted).

Under these circumstances, we are hard pressed to conclude the award was arbitrary and

capricious.

¶46    Therefore, we conclude the District Court erred in reversing the HRC’s front-pay

damage award, and reinstate the HRC’s determination of front-pay damages.

¶47    3. Did the District Court abuse its discretion in its determination of Lawson’s
       attorney fee award?

¶48    Lawson retained Todd Shea (Shea) to litigate her claims against NorVal. The record

indicates Shea has practiced law for more than thirty years and attained a good reputation.

Shea initially agreed to charge Lawson $250 per hour for his services, along with $110 per
                                            27
hour for paralegal services, but switched the representation arrangement to a contingency

basis when it became clear Lawson would not be able to maintain his fees during the

litigation. From 2017 to 2022, Shea participated in the investigative process before the

HRB, the appeals to the HRC leading to a contested case hearing, a favorable decision from

the Hearing Officer, favorable proceedings before the HRC and the District Court, and has

handled the appellate proceedings before this Court.

¶49    In the District Court, Shea sought compensation at an increased hourly rate of $325,

and offered expert testimony that this rate was reasonable given his skills and experience.

The District Court took guidance from the two-step “lodestar/multiplier test” established

in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975), under which a calculation

of the lodestar amount is made, followed by an assessment of whether a multiplier is

necessary to achieve a reasonable award. The District Court calculated the number of hours

reasonably expended, considered Shea’s skill and performance, the quality of his

performance, and the result he obtained, and assessed the difficulty of the case. Based on

the Kerr framework and the expert testimony, the District Court concluded Shea’s

proposed hourly rate of $325 was reasonable and his requested hours were reasonable, and

awarded $519,837 in fees and $48,258.44 in costs. The District Court reasoned that the

fee award should not be further enhanced by a “multiplier” because it had considered

factors that may support application of a multiplier, such as such as the quality of the result,

the extent of delay, and the economic undesirability of representing the particular class of

claims, within its initial lodestar analysis. Specifically, the District Court reasoned that the

                                              28
increase to $325 an hour reflected “the contingency risk that Shea undertook to represent

his client as well as [the] resulting four-year delay in payment for his services,” and “the

excellent results obtained and delays in payment.”

¶50    Lawson cross-appeals the District Court’s decision not to apply a multiplier to the

fee award. Lawson argues it was inconsistent for the District Court to find Shea had

charged a reasonable hourly rate of $325, while also finding the $325 rate reflected the

attendant risks and burdens of the litigation, because the $325 hourly rate is specifically

reasonable only for “non-contingency cases.” NorVal responds that the District Court’s

lodestar calculation was appropriate, and the fee award was not an abuse of discretion. It

notes the U.S. Supreme Court and this Court have held that a lodestar calculation cannot

be enhanced merely based upon the risk of contingency representation. See Ihler v.

Chisholm, 2000 MT 37, ¶ 72, 298 Mont. 254, 995 P.2d 439 (citing City of Burlington v.

Dague, 505 U.S. 557, 112 S. Ct. 2638 (1992)) (“Dague prohibits an enhancement based on

contingent risks”).

¶51    Under the MHRA, a court “in its discretion may allow the prevailing party

reasonable attorney fees and costs.” Section 49-2-505(8), MCA. The reasonableness of

the attorney fees awarded is determined by the facts of each case. Plath v. Schonrock, 2003

MT 21, ¶ 36, 314 Mont. 101, 64 P.3d 984. A plaintiff need not prevail on every claim to

receive attorney fees and costs. Laudert v. Richland County Sheriff's Dep't, 2001 MT 287,

¶ 20, 307 Mont. 403, 38 P.3d 790. The awarding of fees is intended to “enable private

parties to retain the legal assistance necessary to seek redress when their rights are

                                            29
violated,” and should not result in a windfall for counsel.         Laudert, ¶ 17 (citing

Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565, 106

S. Ct. 3088, 3098 (1986)). This Court reviews a district court’s award of fees and costs for

abuse of discretion. Ihler, ¶ 24. A court abuses its discretion when it “acts arbitrarily,

without employment of conscientious judgment, or in excess of the bounds of reason,

resulting in substantial injustice.” Gendron v. Mont. Univ. Sys., 2020 MT 82, ¶ 8, 399

Mont. 470, 461 P.3d 115.

¶52    If a court determines an award of attorney fees to be appropriate, the court then

calculates the amount of the award. A “lodestar” amount is calculated by “multiplying the

number of hours reasonably spent on the case by an appropriate hourly rate in the

community for such work.” Gendron, ¶ 12 (quoting Tacke v. Energy West, Inc., 2010 MT

39, ¶ 32, 355 Mont. 243, 227 P.3d 601). These reasonableness determinations are based

upon an initial list of factors:

       (1) the amount and character of the services rendered;
       (2) the labor, time and trouble involved;
       (3) the character and importance of the litigation in which the services were
       rendered;
       (4) the amount of money or the value of the property to be affected;
       (5) the professional skill and experience called for;
       (6) the attorneys’ character and standing in their profession; and
       (7) the results secured by the services of the attorneys.

Gendron, ¶ 13. “These factors are nonexclusive, and a district court may rely on other

considerations in determining reasonableness.”      Gendron, ¶ 13.     There is a “strong

presumption that the lodestar figure represents a reasonable fee.” Ilher, ¶ 72. While a case

may justify a multiplier or enhancement, the claimant “has the burden of proving that the
                                            30
requested enhancement is ‘necessary to the determination of a reasonable fee.’” Ilher, ¶ 72

(citing Dague, 505 U.S. at 562, 112 S. Ct. at 2641). To avoid double consideration, a

multiplier must be determined based upon further factors not already considered in the

lodestar calculation, such as the extent of delay and the economic undesirability of

representing the particular class of claims. Audit Servs. v. Frontier-West, 252 Mont. 142,

154, 827 P.2d 1242 (1992); Ilher, ¶¶ 33-40.

¶53    Lawson contends the District Court’s analysis based upon the Kerr framework

shortchanged consideration of factors such as the novelty and difficulty of the questions

involved in the case, her attorney’s preclusion from other employment, time limitations

imposed by the circumstances, and awards in other cases. However, while the Kerr factors

are not stated identically with the factors of the Montana test, cp. Gendron, ¶ 13, there is

considerable overlap and most of the Kerr factors were at least touched upon in the District

Court’s lodestar analysis.6 It stated it had considered additional factors in coming to its

lodestar determination, which was its prerogative. Gendron, ¶ 13 (“a district court may

rely on other considerations in determining reasonableness.”). Further, the District Court

had wide discretion in determining a reasonable fee award. Gendron, ¶¶ 11-15. Thus,

while the Kerr framework is somewhat different than Montana’s stated framework, and the

District Court may not have considered all of the Kerr factors, the District Court had




6
 Notably, the District Court’s assessment of reasonably expended hours indicated the case “should
have been a simple routine sexual harassment case” were it not for the complications attributed to
NorVal’s conduct throughout the matter and the initial dismissal of Lawson’s complaint by HRB.

                                               31
considerable latitude in this regard, and the award is presumed to be reasonable. We are

persuaded the court properly concluded the award was reasonable and that Lawson has not

demonstrated that application of a multiplier or enhancement was necessary to achieve

reasonableness.

¶54   Affirmed in part, reversed in part, and remanded for entry of an amended judgment

consistent herewith.


                                               /S/ JIM RICE


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR




                                          32